Citation Nr: 1645583	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-00 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a rating in excess of 10 percent for the residuals of a fracture of the right fifth finger.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).

5. Entitlement to service connection for allergies with hay fever, also claimed as allergic rhinitis and sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

The Veteran's bilateral hearing loss, tinnitus and right fifth finger claims come before 
the Board of Veterans' Appeals (Board) from August 2009 and March 2012 rating 
decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2009 rating decision denied the claim of entitlement to a rating in excess of 10 percent for residuals of a fracture of the right fifth finger.  The March 2012 rating decision denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran subsequently perfected his appeal as to all three issues.   

The Veteran's allergies with hay fever claim comes before the Board on appeal from a February 1984 rating decision by the RO which denied the petition to reopen the claim because new and material evidence had not been submitted since the July 1981 rating decision which originally denied service connection.  In April 1984, the Veteran filed a notice of disagreement (NOD) with that rating decision.  The RO did not issue a statement of the case (SOC) in response.  Instead, the RO issued additional rating decisions in June 1984 and July 1984 which continued to deny the petition to reopen.  To date, an SOC has not been issued concerning this claim.    

In July 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 
As further discussed below, the Board finds that the evidence raises a claim of entitlement to a TDIU due to the right fifth finger disability, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for bilateral hearing loss and allergies with hay fever, entitlement to a rating for the right fifth finger disability in excess of 10 percent, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R.             § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R.    § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Veteran asserts that he has experienced tinnitus since service due to noise exposure from diesel engines while serving on rescue boats.  He reported that he was not provided with hearing protection during service, that his tinnitus is constant, and that it impairs his ability to hear speakers from a distance, concentrate, and sleep.   

The record reflects a current diagnosis of tinnitus.  Specifically, in November 2011 
a VA clinician examined the Veteran and noted his report of tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In light of the evidence of record, including the Veteran's competent and credible reports of tinnitus that has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).


ORDER

Service connection for tinnitus is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims.



Turning first to the bilateral hearing loss claim, the Board notes that the most recent audiometric findings of record, taken during the November 2011 VA examination, do not constitute hearing loss for VA purposes under 38 C.F.R. § 3.385.  However, the Veteran testified that his hearing loss may have worsened since that examination because, in part, he was disqualified from serving as a volunteer driver.  Therefore, the Board finds that a new VA examination should be scheduled.

Addressing the right fifth finger and TDIU claims, the Veteran testified that his finger disability has worsened since his last examination in July 2009, and that he had to terminate his full-time employment because he could not perform data entry tasks due to the pain and incoordination caused by the disability.  Therefore, the Board finds that a new VA examination should be scheduled, and that the evidence in this case raises a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the TDIU claim is inextricably intertwined with the increased rating claim, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

On remand, the Veteran should be provided with Veterans Claims Assistance Act (VCAA) notice advising him of the requirements for substantiating a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and to provide information concerning his earnings since 2009, and should submit proof of his income, such as tax returns, if he contends he earned less than $12,000 per year during the years 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.  

Additionally, the AOJ should attempt to obtain updated private treatment records, including records from El Paso Ear, Nose, & Throat Associates, Dr. F. G., and from Dr. G. H., as well as updated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning the Veteran's allergies with hay fever claim, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC addressing the Veteran's appeal concerning his claim of entitlement to service connection for allergies with hay fever.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating TDIU, and enclose and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his work and educational history. The Veteran should also be asked to submit copies of proof of income, such as income tax returns for 2009 to the present, if he alleges he has earned less than $12,000 per year since 2009.


3. Obtain VA treatment records dating from January 2012 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his hearing loss and his finger/hand, to include El Paso Ear, Nose, & Throat Associates, Dr. F. G., and Dr. G. H.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified of such.

5. After the above has been completed to the extent possible, schedule the Veteran for an examination by an audiologist.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  All test results must be reported.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, the examiner should explain in detail why valid and reliable audiometric data could not be obtained.

If hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to loud diesel engines while serving on rescue boats.  Please explain why or why not.  In rendering this opinion, the examiner is invited to comment on the significance, if any, of the Veteran's report during a September 2011 VA audiology consult that he first noticed that he was losing his hearing in 2001, and that it has gradually worsened since that time.

The examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.  

The examiner is also asked to identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected residuals of a fracture of the right fifth finger.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since April 2009) of the right fifth finger in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected right fifth finger disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected right fifth finger disability on such routine work activities as using a computer, writing, griping, lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims of entitlement to service connection for bilateral hearing loss, entitlement to a rating in excess of 10 percent for the residuals of a fracture of the right fifth finger, and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


